

116 HRES 190 IH: Expressing the sense of the House of Representatives supporting visits and communication between the United States and the Republic of Artsakh at all levels of civil society and government.
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 190IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Pallone (for himself, Mr. Bilirakis, Mr. Schiff, Ms. Speier, Mrs. Napolitano, Mr. Cicilline, Ms. Eshoo, Mr. Sherman, Mr. McGovern, Ms. Clark of Massachusetts, Mr. Costa, and Mr. Carbajal) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives supporting visits and communication between
			 the United States and the Republic of Artsakh at all levels of civil
			 society and government.
	
 Whereas peace, stability, and democracy in the Caucasus region are in the political, security, and economic interests of the United States and are matters of international concern;
 Whereas the United States considers any effort to determine the future of the Republic of Artsakh, formerly the Republic of Nagorno-Karabakh, by other than peaceful means, including acts of aggression, blockades, or threats against civil aviation, a threat to peace;
 Whereas the United States remains committed to the Organization for Security and Cooperation in Europe’s (OSCE) Minsk Group negotiations toward a durable and democratic resolution of outstanding status and security issues related to the Artsakh Republic;
 Whereas the Artsakh Republic was one of three parties to the 1994 cease-fire that ended major military hostilities between Artsakh and Azerbaijan, and remains committed to a negotiated, non-violent resolution;
 Whereas the Artsakh Republic took part in OSCE negotiations until 1998, when, at Azerbaijan’s insistence, the OSCE blocked its democratically elected representatives from full and direct participation in negotiations regarding its future status and security;
 Whereas the Artsakh Republic has developed democratic institutions, fostered a pluralist political system, and, over the past quarter century, held parliamentary and Presidential elections that have been rated as free and fair by international observers;
 Whereas the Artsakh Republic, along with the United States, Armenia, and the OSCE, support cease-fire monitoring proposals to strengthen the 1994 cease-fire, including—
 (1)an agreement from all sides to not deploy snipers, heavy arms, or new weaponry along the line of contact;
 (2)the placement of OSCE-monitored, advanced gunfire-locator systems and sound-ranging equipment to determine the source of attacks along the line of contact; and
 (3)the deployment of additional OSCE observers along the line of contact to better monitor the cease-fire;
 Whereas the United States since fiscal year 1998 has provided over $45 million to the victims of the Artsakh-Azerbaijan conflict, including projects to deliver maternal healthcare, provide clean drinking water, and clear minefields in Artsakh, with Secretary of State Rex Tillerson stating that the United States remains focused on completing demining as quickly and as thoroughly as possible;
 Whereas current Department of State policies and practices place self-imposed restrictions on travel and communications between the United States and Artsakh, limiting oversight of United States taxpayer-funded assistance programs and discouraging the open dialogue and discourse that can contribute to a peaceful resolution of Artsakh-related status and security issues; and
 Whereas open dialogue and communications contribute to greater international understanding and facilitate more effective conflict resolution: Now, therefore, be it
	
 That the House of Representatives— (1)affirms its commitment to supporting actions that encourage visits and communication between officials from the United States and Artsakh at all levels, including cabinet-level national security officials, general officers, and other executive branch officials, to travel to Artsakh and openly and directly communicate with their Artsakh counterparts;
 (2)encourages open communication, meetings, and other direct contacts between officials of Artsakh and the executive and legislative branches of the United States Government, representatives of State and local governments, and representatives of American civil society; and
 (3)calls for the full and direct participation of the democratically elected Government of the Republic of Artsakh in all OSCE and other negotiations regarding its future.
			